EXHIBIT 1 JOINT FILING AGREEMENT Pursuant to Rule 13d-1(k)(1) under the Securities Exchange Act of 1934, as amended, the undersigned hereby agree that the Schedule 13D to which this Joint Filing Agreement is being filed as an exhibit shall be a joint statement filed on behalf of each of the undersigned. Date:August 22, 2011 PATRIOT FINANCIAL PARTNERS, L.P. By: /s/ James J. Lynch James J. Lynch, a member of Patriot Financial Partners GP, LLC, the general partner of Patriot Financial Partners GP, L.P., the general partner of Patriot Financial Partners, L.P. PATRIOT FINANCIAL PARTNERS PARALLEL, L.P. By: /s/ James J. Lynch James J. Lynch, a member of Patriot Financial Partners GP, LLC, the general partner of Patriot Financial Partners GP, L.P., the general partner of Patriot Financial Partners Parallel, L.P. PATRIOT FINANCIAL PARTNERS GP, L.P. By: /s/ James J. Lynch James J. Lynch, a member of Patriot Financial Partners GP, LLC., the general partner of Patriot Financial Partners GP, L.P. PATRIOT FINANCIAL PARTNERS GP, LLC By: /s/ James J. Lynch James J. Lynch, a member /s/ W. Kirk Wycoff W. Kirk Wycoff /s/ Ira M. Lubert Ira M. Lubert /s/ James J. Lynch James J. Lynch
